PER CURIAM.
This cause is before us on appeal from the trial court’s summary denial of B own’s rule 3.850 motion as untimely. The motion was filed more than two years after appellant’s conviction and more than two years after the opinion in State v. District Court of Appeal, First District, 569 So.2d 439 (Fla.1990). The trial court correctly denied the motion as untimely under rule 3.850(b), Fla.R.Crim.P. We therefore AFFIRM. Rodriguez v. State, 637 So.2d 934 (Fla.2d DCA), rev. denied, — *132So.2d-(Fla. Aug. 30,1994) (table, no. 83-711; not yet published).
BOOTH, MICKLE and BENTON, JJ., concur.